 1   Elliot S. Blut, Esq. (Nevada Bar No. 6570)
 2   BLUT LAW GROUP, PC
     300 South Fourth Street, Suite 701
 3
     Las Vegas, NV 89101
 4   Telephone: (702) 384-1050 / Facsimile: (702) 384-8565
     E-mail: eblut@blutlaw.com
 5

 6   Attorneys for Plaintiff, NATALIE RHONE
 7
                                UNITED STATES DISTRICT COURT
 8
                                    DISTRICT OF NEVADA
 9

10   NATALIE RHONE, an individual,                  Case No. 2:18-cv-01327-GMN-DJA
11                 Plaintiff,
                                                    STIPULATION AND ORDER FOR
12    v.                                            DISMISSAL
13   WYNN LAS VEGAS L.L.C., a Nevada
     limited liability company,
14
                   Defendant.
15

16

17           COMES NOW Plaintiff NATALIE RHONE, an individual, by and through
18   her attorney, Blut Law Group, PC; and Defendant WYNN LAS VEGAS L.L.C., a
19   Nevada limited liability company, by and through its attorney, Marquis Aurbach
20   Coffing, and hereby stipulate to DISMISSING this action with prejudice, each party
21   to bear their own attorney’s fees and costs.
22
     DATED this 27th day of September, 2019.
23
     BLUT LAW GROUP, PC                        MARQUIS AURBACH COFFING
24

25   By:      /s/ Elliot S. Blut             . By: /s/ Nick D. Crosby                      .
           Elliot S. Blut, Esq.                   Nick D. Crosby, Esq.
26
           Nevada State Bar No. 6570              Nevada State Bar No. 8996
27         300 South Fourth Street, Suite 701     10001 Park Run Drive
           Las Vegas, NV 89101                    Las Vegas, NV 89145
28   Attorneys for Plaintiff NATALIE RHONE     Attorneys for Defendant WYNN LAS VEGAS L.L.C.


                                                       STIPULATION AND ORDER FOR DISMISSAL
 1                                          ORDER
 2        PURSUANT to the parties’ stipulation,
 3        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the parties’
 4   Stipulation for Dismissal, (ECF No. 17), of this action with prejudice is GRANTED.
 5        IT IS SO ORDERED.
 6        DATED this _____
                       7 day of October, 2019.
 7

 8

 9
                                           Gloria M. Navarro, District Judge
10                                         UNITED STATES DISTRICT COURT
11

12
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                     STIPULATION AND ORDER FOR DISMISSAL
 1
                                  CERTIFICATE OF SERVICE

 2
           Pursuant to F.R.C.P. 5(b), I hereby certify that I am an employee of BLUT
 3
     LAW GROUP, PC, and that on the October 4, 2019, I caused a true copy of the
 4
     foregoing STIPULATION AND ORDER FOR DISMISSAL to be electronically
 5
     served on the following via the email addresses indicated below:
 6

 7
           Nick D. Crosby, Esq.            ncrosby@maclaw.com
 8

 9

10
                                                      /s/ Linda Dinerstein
11                                               An Employee of Blut Law Group, PC
12
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                                   CERTIFICATE OF SERVICE
